DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph V. Gamberdell on 03/09/2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 44, line 14 “substantially” has been removed. 
In claim 50, line 3 “the frequency of the stimulation signal” has been changed to -- a frequency of the stimulation signal --. 
Claim 58 has been changed to read as follows: 
A method of performing closed-looped transcranial stimulation comprising:
generating, by using a processor, a stimulation signal having a set of first oscillation parameters;

monitoring, by using the processor, the stimulation signal as applied to the patient to determine changes in voltage and/or impedance of the stimulation signal for taking into account an actual nature of the stimulation signal;
engaging the patient in a cognitive task:
receiving, by using the processor, a brain activity signal from the patient;
monitoring, by using the processor, a response of the patient to carrying out the task;
removing, by using the processor, an artefact from the brain activity signal that is based on the stimulation signal, to obtain a modified activity signal, wherein the removing of the artefact comprises determining a feedback signal and subtracting that feedback signal from the brain activity signal;
iteratively optimizing the stimulation signal for a fit with the modified activity signal and triggering the application of the stimulation signal upon alignment of a phase of the stimulation signal with a phase of the modified activity signal;
analysing, by using the processor,  the modified activity signal and determining one or more second oscillation parameters;
receiving, by using the processor,  an external input to control how the stimulation signal is adjusted based on the one or more second oscillation parameters and/or to control which of the one or more second oscillation parameters are determined and/or when the one or more second oscillation parameters of the modified activity signal, generated by subtracting the feedback signal constructed in view of the monitoring of the stimulation 
Allowable Subject Matter
Claims 44, 46-55, 58, 60-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically “iteratively optimizing the stimulation signal for a fit with the modified activity signal and triggering the application of the stimulation signal upon alignment of a phase of the stimulation signal with a phase of the modified activity signal” in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792